DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I – display substrate I – Fig. 2A
Species II – display substrate II – Fig. 2B
Species III – display substrate III – Fig. 2C
Species IV – display substrate IV – Fig. 2D
Species V – display substrate V – Fig. 2E
Species VI – display substrate VI – Fig. 3A
Species VII – display substrate VII – Fig. 3B
Species VIII – display substrate VIII – Fig. 3C
Species IX – display substrate IX – Fig. 4
Species X – display substrate X – Fig. 5A
Species XI – display substrate XI – Fig. 5B
Species XII – display substrate XII – Fig. 6
Species XIII – display substrate XIII – Fig. 7A
Species XIV – display substrate XIV – Fig. 7B
Species XV – display substrate XV – Fig. 8
Species XVI – display substrate XVI – Fig. 9
Species XVII – display substrate XVII – Fig. 10
Species XVIII – display substrate XVIII – Fig. 11
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species outlined above lack unity of invention because even though the inventions of these groups require the technical feature of a first sub-pixel, a second sub-pixel and a first spacer; a connection line between a center of the first sub-pixel and a center of the second sub-pixel; and the first spacer is between the first sub-pixel and the second sub-pixel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pyon et al.
Pyon et al. suggests a first sub-pixel (e.g., Fig. 5, 200, ¶ [0051]), a second sub-pixel (e.g., Fig. 5, 100 or 300, ¶ [0051]) and a first spacer (Fig. 5, 43, ¶ [0105]); a connection line (Pyon et al. is not concerned with this feature, but given that the spacer 43 completely surrounds the first sub-pixel, Pyon et al. suggests that there is at least one connection line between a center of the first sub-pixel and any of the R/G sub-pixels that surround it, in order for them to receive signals and power) between a center of the first sub-pixel and a center of the second sub-pixel; and the first spacer is between the first sub-pixel and the second sub-pixel (Fig. 5, the spacer completely surrounds the first sub-pixel, so this is true regardless of which R/G pixel is chosen as the second sub-pixel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893